DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: 
In Paragraph [0004] line 1, “arial” should read--aerial--.
In Paragraph [0023] line 1, “arial” should read--aerial--.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Winkelvoss (5,094,445) in view of Berg (US 2014/0187389 A1). 
	Regarding claim 1, Winkelvoss discloses an apparatus for stretching a human body comprising (Abstract and Figure 1): a floor frame having a central axis (lower horizontal frame 16 for support for device on floor, Figure 1 and Column 3 lines 24-26); a first beam coupled substantially perpendicular to the floor frame (beam 24 perpendicular to floor frame 16, Figure 1), the first beam having: a knee support (padded upper leg support 22 of beam 24 is used to accommodate users with larger thighs, Figure 1 and Column 3 lines 45-47; upper leg support 22 capable of providing a location for the user’s knee to rest); and a waist support (hip support 40, Figure 1); a second beam coupled substantially perpendicular to the floor frame (beam 28 perpendicular to floor frame 16, Figure 1), the second beam having a plurality of lower arm handles (beam 28 comprises fixed hand grips 54, Figure 1 and Column 3 lines 58-59); a third beam coupled substantially perpendicular to the floor frame (beam 50 perpendicular to floor frame 16, Figure 1); a fourth beam adjacently coupled to the third beam (see annotated Figure 1 below showing a fourth beam adjacently coupled to third beam), the third beam having a plurality of upper arm handles (see annotated Figure 1 below showing arm handles on the third beam).  


    PNG
    media_image1.png
    491
    884
    media_image1.png
    Greyscale

	Although Winkelvoss discloses a foot stand (56, Figure 1) on the first beam (see foot stand 56 coupled to beam 24, Figure 1), it is not explicitly stated that the foot stand is a pivotable/moveable pedal. 
	However, Berg teaches a similar stretching device (Abstract) which comprises a pivotable foot platform (inclined foot platform 82 is adjustable by means of adjustable supports 83, Figure 1 and Paragraph 0035). Therefore, it would have been obvious at the time of invention to modify the foot stand of Winkelvoss’s stretching device to be that of a moveable/pivotable foot pedal, as taught by Berg, as providing the user with an inclined foot platform would allow the user to achieve a greater range of stretches, such as stretching the calves and hamstrings (Paragraph 0030).
Regarding claim 2, Winkelvoss in view of Berg teach the apparatus of claim 1, with Winkelvoss further teaching wherein the first beam, the second beam, and the third beam are consecutively positioned along the central axis (locations of beam 24, 28, and 50 are consecutively positioned along the central axis of floor frame member 16, Figure 1).  
Regarding claim 3, Winkelvoss in view of Berg teach the apparatus of claim 1, with Winkelvoss further teaching wherein the floor frame has: a first anti-tipping beam; and a second anti-tipping beam (see additional beams coupled to floor frame 16 shown annotated in Figure 2 below, which would provide additional stability to the device to prevent tipping).

    PNG
    media_image2.png
    677
    395
    media_image2.png
    Greyscale

Regarding claim 4,  Winkelvoss in view of Berg teach the apparatus of claim 1, with Berg further teaching wherein the foot pedal (inclined foot platform 82, Figure 9) is pivotable (foot platform 82 pivotable about hinge 85, Figure 9 and Paragraph 0035).  
Regarding claim 5, Winkelvoss in view of Berg teach the apparatus of claim 1,  with Winkelvoss further teaching wherein the knee support (upper leg support 22, Figure 1) is adjustable (both upper and lower leg supports are adjustable in height, Claim 3).  
Regarding claim 6, Winkelvoss in view of Berg teach the apparatus of claim 1,  with Winkelvoss further teaching wherein the waist support (hip support 40, Figure 1) is adjustable (hip support 40 can be adjusted based on height of user, Column 4 lines 12-13).  
Regarding claim 7, Winkelvoss discloses a method for stretching a human body comprising: a person engaging a stretching apparatus (Figure 1), the stretching apparatus having: a floor frame having a central axis (floor frame 16, Figure 1); a first beam coupled substantially perpendicular to the floor frame (beam 24 perpendicular to floor frame 16), the first beam having: a knee support (upper leg support 22 capable of supporting a user’s knee, Figure 1); and a waist support (hip support 40, Figure 1) ; a second beam coupled substantially perpendicular to the floor frame (beam 28 perpendicular to floor frame 16, Figure 1), the second beam having a plurality of lower arm handles (beam 28 comprises hand grips 54, Figure 1); a third beam coupled substantially perpendicular to the floor frame (see annotated Figure 1 provided below); a fourth beam adjacently coupled to the third beam (see annotated Figure 1 provided below), the third beam having a plurality of upper arm handles (see annotated Figure 1 provided below); the person resting their feet on the foot pedal (see user placing foot on foot stand 56, Figure 1); and the person gripping with a hand at least one of the upper arm handles (see user gripping upper arm handles 50, Figure 1).

    PNG
    media_image1.png
    491
    884
    media_image1.png
    Greyscale
  	Although Winkelvoss discloses a foot stand (56, Figure 1) on the first beam (beam 24, Figure 1), it is not explicitly stated that the foot stand is a pivotable/moveable pedal. 
	However, Berg teaches a similar stretching device (Abstract) which comprises a pivotable foot platform (inclined foot platform 82 is adjustable by means of adjustable supports 83, Figure 1 and Paragraph 0035). Therefore, it would have been obvious at the time of invention to modify the foot stand of Winkelvoss’s stretching device to be that of a moveable/pivotable foot pedal, as taught by Berg, as providing the user with an inclined foot platform would allow the user to achieve a greater range of stretches, such as stretching the calves and hamstrings (Paragraph 0030).
Regarding claim 8, Winkelvoss in view of Berg teach the method of claim 7 with Winkelvoss further teaching wherein the first beam, the second beam, and the third beam are consecutively positioned along the central axis (locations of beam 24, 28, and 50 are consecutively positioned along the central axis of floor frame member 16, Figure 1). 
Regarding claim 9, Winkelvoss in view of Berg teach the method of claim 7, with Winkelvoss further teaching wherein the floor frame has: a first anti-tipping beam; and a second anti-tipping beam (see additional beams coupled to floor frame 16 shown annotated in Figure 2 below, which would provide additional stability to the device to prevent tipping).  

    PNG
    media_image2.png
    677
    395
    media_image2.png
    Greyscale


Regarding claim 10, Winkelvoss in view of Berg teach the method of claim 7, with Berg further teaching wherein the foot pedal is pivotable (foot platform 82 pivotable about hinge 85, Figure 9 and Paragraph 0035).   
Regarding claim 11, Winkelvoss in view of Berg teach the method of claim 7, with Winkelvoss further teaching wherein the knee support is adjustable (both upper and lower leg supports are adjustable in height, Claim 3).  
Regarding claim 12, Winkelvoss in view of Berg teach the method of claim 7, with Winkelvoss further teaching wherein the waist support is adjustable (hip support 40 can be adjusted based on height of user, Column 4 lines 12-13).    
Regarding claim 13, Winkelvoss in view of Berg teach the method of claim 7, with Winkelvoss further teaching wherein the waist support is cushioned (cushioned hip support 40, Column 3 line 45).   
Regarding claim 14, Winkelvoss discloses a method for stretching a human body comprising: a person engaging a stretching apparatus (Figure 1), the stretching apparatus having: a floor frame having a central axis (floor frame 16, Figure 1); a first beam coupled substantially perpendicular to the floor frame (beam 24 perpendicular to floor frame 16), the first beam having: a knee support (upper leg support 22 capable of supporting a user’s knee, Figure 1); and a waist support (hip support 40, Figure 1) ; a second beam coupled substantially perpendicular to the floor frame (beam 28 perpendicular to floor frame 16, Figure 1), the second beam having a plurality of lower arm handles (beam 28 comprises hand grips 54, Figure 1); a third beam coupled substantially perpendicular to the floor frame (see annotated Figure 1 provided below); a fourth beam adjacently coupled to the third beam (see annotated Figure 1 provided below), the third beam having a plurality of upper arm handles (see annotated Figure 1 provided below); the person resting their feet on the foot pedal (see user placing foot on foot stand 56, Figure 1); and the person gripping with a hand at least one of the lower arm handles (see user gripping lower hand grips 54, Figure 1).

    PNG
    media_image1.png
    491
    884
    media_image1.png
    Greyscale
  	Although Winkelvoss discloses a foot stand (56, Figure 1) on the first beam (beam 24, Figure 1), it is not explicitly stated that the foot stand is a pivotable/moveable pedal. 
	However, Berg teaches a similar stretching device (Abstract) which comprises a pivotable foot platform (inclined foot platform 82 is adjustable by means of adjustable supports 83, Figure 1 and Paragraph 0035). Therefore, it would have been obvious at the time of invention to modify the foot stand of Winkelvoss’s stretching device to be that of a moveable/pivotable foot pedal, as taught by Berg, as providing the user with an inclined foot platform would allow the user to achieve a greater range of stretches, such as stretching the calves and hamstrings (Paragraph 0030).
Regarding claim 15, Winkelvoss in view of Berg teach the method of claim 14, with Winkelvoss further teaching wherein the first beam, the second beam, and the third beam are consecutively positioned along the central axis (locations of beam 24, 28, and 50 are consecutively positioned along the central axis of floor frame member 16, Figure 1).  
Regarding claim 16, Winkelvoss in view of Berg teach the method of claim 14, with Winkelvoss further teaching wherein the floor frame has: a first anti-tipping beam; and a second anti-tipping beam (see additional beams coupled to floor frame 16 shown annotated in Figure 2 below, which would provide additional stability to the device to prevent tipping).  

    PNG
    media_image2.png
    677
    395
    media_image2.png
    Greyscale

Regarding claim 17, Winkelvoss in view of Berg teach the method of claim 14,  with Berg further teaching wherein the foot pedal is pivotable (foot platform 82 pivotable about hinge 85, Figure 9 and Paragraph 0035).     
Regarding claim 18, Winkelvoss in view of Berg teach the method of claim 14,  with Winkelvoss further teaching wherein the knee support bar is adjustable (both upper and lower leg supports are adjustable in height, Claim 3).  
Regarding claim 19, Winkelvoss in view of Berg teach the method of claim 14,  with Winkelvoss further teaching wherein the waist support bar is adjustable (hip support 40 can be adjusted based on height of user, Column 4 lines 12-13).      
Regarding claim 20, Winkelvoss in view of Berg teach the method of claim 14,  with Winkelvoss further teaching wherein the waist support is cushioned  (cushioned hip support 40, Column 3 line 45).     
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH B LEDERER whose telephone number is (571)- 272-7427.  The examiner can normally be reached on Monday - Friday, 7:30 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on (571)-272-1224.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SARAH B LEDERER/Examiner, Art Unit 3785      

/SAMCHUAN C YAO/Supervisory Patent Examiner, Art Unit 3785